                                           CaseFILED
                                                3:20-mj-70494-TSH Document 3 Filed 04/29/20 Page 1 of 1
                                                   Apr 27 2020

                                                 SUSANY. SOONG
                                            CLERK, U.S. DISTRICT COURT
                                         NORTHERN DISTRICT OF CALIFORNIA
                                   1              SAN FRANCISCO             UNITED STATES DISTRICT COURT

                                   2                                       NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        United States of America,
                                   4                                                               Case No.3:20-mj-70494 TSH
                                                  v.
                                   5
                                        BABAK BROUMAND,                                            Charging District's Case Number:
                                   6
                                                          Defendant.                               2:20-mj-01777
                                   7

                                   8

                                   9

                                  10                             COMMITMENT TO ANOTHER DISTRICT
                                  11           The defendant has been ordered to appear in the Central District of Los Angeles, CA. The

                                  12   defendant may need an interpreter for this language: Not Applicable.
Northern District of California
 United States District Court




                                  13           The defendant is:

                                  14                                         ( X ) will obtain an attorney.

                                  15                                         ( ) is requesting court-appointed counsel.

                                  16           The defendant remains in custody after the initial appearance.

                                  17           IT IS ORDERED: The United States marshal must transport the defendant, Babak

                                  18   Broumand, forthwith, together with a copy of this order, to the charging district and deliver the

                                  19   defendant to the United States Marshal for that district, or to another officer authorized to receive

                                  20   the defendant. The marshal or officer in the charging district should immediately notify the

                                  21   United States attorney and the clerk of court for that district of the defendant’s arrival so that

                                  22   further proceedings may be promptly scheduled. The clerk of this district must promptly transmit

                                  23   the papers and any bail to the charging district.

                                  24   Dated: April 27, 2020

                                  25                                                           ______________________________________
                                                                                               Thomas S. Hixson
                                  26                                                           United States Magistrate Judge
                                  27

                                  28
